     Case 3:18-cv-00576-ECM-KFP Document 40 Filed 09/13/21 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

MAURICE ANTONIO BROWN, # 264844,                )
                                                )
     Plaintiff,                                 )
                                                )
     v.                                         )   CIVIL ACT. NO.3:18-cv-576-ECM
                                                )              (WO)
THERESA DYER, et al.,                           )
                                                )
     Defendants.                                )

                                  OPINION and ORDER

      On July 23, 2021, the Magistrate Judge entered a Recommendation (doc. 37) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

      ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED with prejudice.

      Other than the filing fee already assessed, no costs are taxed.

     A separate Final Judgment will be entered.

     Done this 13th day of September, 2021.


                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
